¢

 

Case 1:19-cv-03347-RBJ-SKC Document 34-2 Filed 08/18/20 USDC Colorado Page 1 of 3
‘ * ae, A

UROHA POLICE DEPAHIMEN!

GENERAL OFFENSE HARDCOPY
(WEAPON-POSSESSION)

OPEN

 

Related Text Page(s)

 

Document NARRATIVE/REMARKS
Author 315133 - NICHOLS, ANTHONY
Related Date/Time DEC-03-2017 (SUN.)

 

 

On Sunday, December 3rd, 2017 at approximately 0226 hours I, Officer A.D.
Nichols (315133), observed a silver Acura (CO FPQ-278) operating on RE.
Colfax Ave, just west of N. Peoria St. City of Aurora, County of Arapahoe,
State of Colorado with defective tag lamps. There was no white light
illuminating any part of the license plate, and this affiant was unable to
read the license plate from a distance of less than 50 feet. As the vehicle
made a right turn from E. Colfax Ave. onto N. Peoria St. I activated my
emergency lights, conducting a traffic stop. The vehicle continued driving,
slowing down, but not stopping, for a block and a half until it was between
14th and 13th ave. All of this occurred in the city of Aurora, County of
Arapahoe, State of Colorado.

I made contact with the vehicle, approaching the passenger side. Upon
contact, I observed three individuals inside the vehicle, and the operator
was identified as Wyatt Handy (02-10-1968; co DL). Immediately upon
contact, I detected an odor of alcoholic beverage emanating from the

vehicle. I observed Handy had bloodshot eyes that were also glassy and
watery.

I returned to my vehicle and did an NCIC/CCIC check on Handy, as well

as a check in Aurora Police Department's internal database. The NCIC/

CCIC check showed that Handy had an active protective order against him
(OCA-D0032012CR000169-004) out of the 18th district court, Littleton, Co.
The protective order showed that it was issued 01/24/2012 and expired
08/29/2018. The protective order stated that Handy was not allowed to
possess or consume alcohol.

I returned to the vehicle, on the driver side, and made contact with Handy
for a second time. I asked Handy to step out of the vehicle and spoke

with Handy at the rear of Handy's vehicle. I detected a strong odor of
alcoholic beverage emanating from Handy's breath. I asked Handy how much
he had to drink and he stated that he had consumed two Old English Beers,
approximately 1 hour ago. Handy denied being under a protective order.

Handy volunteered to submit to the standard field sobriety tests. Handy
stated that he was bi-polar, but that he did not take any medication.
Additionally, he stated that he had a previous back injury. The first

test performed was the Horizontal Gaze Nystagmus Test. This affiant checked

Handy's eyes for resting nystagmus (none present) equal pupil size (present)
and equal tracking (present). The Horizontal Gaze Nystagmus Test showed
that Handy had a lack of smooth pursuit, Distinct and Sustained  -*----- ++

 

 

For 10029 = Printed On Dec-04-2017 (Mon.)

EXHIBIT a

INN DNANN ERIN NAT A, NUN ren

 
~ Gage 1:19-cv-03347-RBI-SKG | Pegue USL iceE ISEPARIMENT ® Colorado Page. 2083...

OPEN
GENERAL OFFENSE HARDCOPY
(WEAPON-POSSESSION)

 

 

Maximum Deviation, and The Onset of Nystagmus Prior to 45 Degrees. I also
observed Vertical Nystagmus.
The next test offered was the Walk and Turn Test. During that test Handy
left the position that I placed him in, after being told not to leave the
position until instructed to. Additionally, as I was showing Handy how to
perform the test, he began the test, before being told to do so. While
performing the test, Handy used his arms for balance throughout the test.
Handy stopped periodically while performing the test, and missed heel to
toe, as well as the line, numerous times, on both sets of nine steps. Handy
did not leave his left foot planted, while turning around, as instructed.

The next test offered was the One Leg Stand Test. Handy put his foot down
numerous times throughout this test. Handy used his arms for balance, and
had to be reminded to look at his foot.

Handy was offered a preliminary breath test, and declined to take it.
Handy was then placed under arrest for Operating a motor vehicle under
the influence of alcohol. Expressed Consent was explained to Handy and he
would not respond to my statements or questions. Handy was read his Miranda
Rights from a printed card and he remained silent. I took Handy's silence
as an indication that he wished to remain silent, and no further questions
were asked of Handy.
Handy's vehicle was towed due to being stopped on a public roadway, and
illegally parked. An inventory search of the vehicle was conducted. I
found the glove box was locked. When I placed Handy under arrest there
was a set of keys, to include the Acura Keys, that were clipped to Handy's
belt loop. Those Acura Keys were used to open the glove box, to complete
the inventory of the vehicle. Upon opening the glove box, a black handgun
(Grendel P-10;serial number 08758; .380 caliber) was immediately visible
on the left side of the glove box. The firearm was found to be loaded,
with 1 in the chamber, and a total of 10 rounds in the firearm. A check
of Handy's criminal history shows that Handy was convicted of Felony Arson

(D0032012CR000169) in Arapahoe County from an offense committed on January
23rd, 2012.

It should be noted that Handy was in possession of the key to the glove box,
where the firearm was found, and the vehicle's registration lists Handy as
the registered owner of the vehicle. Handy's protective order prohibits
Handy from possessing firearms. The field sobriety tests performed showed
that Handy was intoxicated and impaired by alcohol.

Officer Yarborough (313609) did look at the tag lights and observed that
both lights were exceptionally dirty, making them defective and not allowing
the light emitted to illuminate the rear license plate.

Handy was arrested for Possession of a Weapon by a Previous Offender, DUI,
Violation of a Protective Order, Possession of a Weapon While Impaired,

and operating a vehicle without a white light illuminating the rear license
plate. Handy was held on a 2500 dollar secured bond. While at the jail,
Handy stated several times, without prompting, that he was not mad at me,

 

 

 

For 10029 = Printed On Dec-04-2017 (Mon.) Page 8 of 88

IN NANA NEI NNT INs
 

. Gage 1:19-cv-08347-RBI-SKG PASH PGLICE DEPART MEN

@ GENERAL OFFENSE HARDCOPY
i (WEAPON-POSSESSION)

SDC Colorado Page 3of3 _
I OPEN

 

and that he was mad at himself. It should be noted that at no time was the
firearm mentioned to or discussed with Handy.

 

 

For 10029 = Printed On Dec-04-2017 (Mon.) Page 9 of 88

TNRANANN DC ITIN AANA TN DOVE CANTON wa oN
